OPINION — AG — THE FRANCHISE PROVISIONS OF ARTICLE XVIII, SECTION 5 OKLAHOMA CONSTITUTION WOULD ONLY BE APPLICABLE TO A CABLE TELEVISION SYSTEM TO BE OPERATED WITHIN A MUNICIPALITY, IF PUBLIC STREETS OR OTHER PUBLIC WAYS ARE TO BE USED TO OPERATE SUCH SYSTEM. THERE ARE NO CONSTITUTIONAL OR STATE STATUTORY PROVISIONS THAT WOULD PROHIBIT, REGULATE OR RESTRICT THE OPERATION OF A CABLE TELEVISION SYSTEM WITHIN A MUNICIPALITY. THE APPLICABILITY OF MUNICIPAL BIDDING PROCEDURES TO THE ISSUANCE OF A FRANCHISE TO OPERATE A CABLE TELEVISION SYSTEM WITHIN A PARTICULAR MUNICIPALITY WOULD BE CONTROLLED BY LOCAL ORDINANCES RELATING TO SUCH BIDDING PROCEDURES. CITE: ARTICLE XVIII, SECTION 5(B) (KAY KAREN KENNEDY) ** SEE OPINION NO. 93-569 (1993)